 In the Matter Of VIRGINIA-LINCOLN CORPORATIONandDISTRICT 50,UNITED MINE WORKERS OF AMERICACase No: 5-R-1893.-Decided August 28, 1945Mr. William, A. Stuart,of Abingdon, Va., for the Company.Mr. Yelverton Cowherd,ofWashington, D. C.,Mr. J. Carl Bancli,of Knoxville, Tenn., andMr. J. M. Patrick,of Kingsport, Tenn., forthe U. M. W. A.Mr. Fred G. Koenig, Sr.,of Birmingham, Ala.,Mr. George Pen-nell,of Asheville, N. C., andMr. Lewis J. Hutton,of Marion, Va., forthe A. F. L.Mr. Stanley B. Korengold,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by District 50, United Mine Workers ofAmerica,hereincalled the U. M. W. A., alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Virginia;Lincoln Corporation, Marion, Virginia, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before George L. Weasler, TrialExaminer.Saidhearing was held at Marion, Virginia', on June 27,1945.The Company, the U. M. W. A., and Local #3169, UnitedBrotherhood of Carpenters and Joiners of America, A. F. L., hereincalled the A.' F. L., appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.At thehearing the A. F. L. moved to dismiss the petition on the ground thatits prior certification by the Board and its existing contract with theCompany constitute a bar to this proceeding. For reasons hereinafterstated, the said motion is hereby denied.The Trial Examiner's rul-ingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs with63 N. L R.B., No. 94.590 VIRGINIA-LINCOLN CORPORATION591the Board.The request for oral argument filed by the A. F. L. ishereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS Or FACT1.THE BUSINESS OF THE COMPANYThe Virginia-Lincoln Corporation, a Virginia corporation, withits principal office and place of business located at Marion, Virginia,is engaged in the business o-f enclosuring and reinforcing mouldedplastic articles that are used as parts of radar equipment.The onlyplant involved in this proceeding is the plant located at Marion, Vir-ginia.During the year 1944, the Company purchased raw materialsconsisting of fabrics, plastics, canvas, woven glass, cloth, and muslin,amounting to approximately $3,000,000, 95 percent of which waspurchased and shipped to the Company from points outside the Stateof Virginia.During this sane period, the Company sold radar equip-ment parts amounting to approximately $5,000,000, all of which wereshipped to points outside the State of Virginia.The Company isengaged 100 percent in the manufacture of war materials.The Company admits that it is engaged in commerce within themewling of the National Labor Relations Act.II.TI FE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, is a labor organiza-tion admitting to membership employees of the Company.Local Union #3169, United Brotherhood of Carpenters and Joinersof America, affiliated with the American Federation of Labor, is alabor organization admitting to membership employees of the Com-pany.III.TILE QUESTION CONCERNING REPRESENTATIONOn November 23, 1943, the Company and the A. F. L. entered intoa collective bargaining contract to be effective until June 30, 1945, andto continue thereafter from year to year unless written notice of a,desired change is given by either party 30 days prior to any expirationdate of the contract.In January 1945, the Company and the A. F. L.commenced negotiations for a new collective bargaining agreement,and on January 29, 1945, consummated a new contract to be effectiveimmediately and terminable June 30, 1946.This latter contract, de-claring null and void the prior 1943 contract, embodied generallythe sane provisions as the 1943 contract, except that it provided foran upward revision of the wage scale. On March 19, 1945, theIT.M. W. A. informed the Company that it represented a majority 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Company's employees, and desired recognition as their collec-tive bargaining representative.The Company, however, has refusedto recognize the U. Al. W. A., contending that the contract of January29, 1945, which superseded the contract of November 23, 1943, con-stitutes a bar to a present determination of representatives.We have frequently stated, however, that the premature extensionof a contract of reasonable duration for another like period does notoperate as a bar to a claim of representation made prior to the expira-tion date of the extended contract.Nor does the application of theforegoing principle depend, as the Company contends, upon knowl-edge by the contracting parties at the time of their premature exten-sion of the contract that another union is organizing or claims to rep-resent the employees covered by the contract.To hold otherwisewould seriously impair the right of the employees to select a newbargaining representative at reasonable intervals, if they so desire.'Accordingly, we are of the opinion that the contract of January 29,1945, does not constitute a bar to a present determination of repre-sentatives.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accord with a stipulation of the parties, thatall production and maintenance employees, including watchmen, butexcluding office and clerical workers, engineers, foremen, and all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-1Matter of Sherwsn-Williams Company,54 N L. R. B.660;Matter of Memphis Furni-ture Mfg Company,51 N L.R B 1447.1The Field Examiner reported that out of 950 employees in the unit petitioned for, theU. M W. A submitted 617 application for membership cardsThey were all dated March1945.The A F.L relies upon its contract with the Company as evidence of its interest in thisproceeding. VIRGINIA-LINCOLN CORPORATION593roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Virginia-LincolnCorporation; Marion, Virginia, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate iii Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by District 50, United MineWorkers of America, or Local Union #3169, United Brotherhood ofCarpenters and Joiners of America, A. F. L., for the purposes of col-lective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.